OFFlCE      OF THE AlTORNEY              GENERAL OF TEXAS
                                              AUSTIN




HonorabLa W. L. Edwaada
County At tornay
vlotorla   County
VIctoris,,  Taxaa .
Dear Sir:                                 :    Payment    of oountp attornaye
                                               who act    aa distriot’attorneys.
             Tour letter    oi Ootober 14, 19i.1, requsstlng                  the   ’
opinion    OS this department      reads . In part a8 follows:
             “This letter    is writtqn      in Counsotion      with
      your Opinion No. O-3773,adarsessd              to the Hon.
      MO.’ H. Sheppard.        m that oplnlon,        the aspart-
      ment held that Xr. Sartln          oou3.U not draw his
      salary   aa District     Attorney    during his absence,
      an8 that thsri      was no evallablo       appropriation
      for the pafie@       o$ Diatrlct     Attorneys     pro-turn.
      WI are In-booogd      with your apinion        on those
      qu8stlnn0,.
           ,.
            *I now ask you to oonsider   tht    quest&
      rzytm the stsndpoltit di County Attornaya,      who
      agt In the abaenog of tha District     Attornry
      under Artlola   26 (OCP) am Amended, whloh reads
      as fol.lows~r
               *‘Art.      26. J’hr co&Q attorneys               shall
           ,attand     the terms or a11 oourts 1 hi
          -.oountr below tha Rraae. o*~~bl4tirl%i                 okrt
            and shall        remesant        the Stat0 Sn all crf&
            ‘inal casaa =a02            rxamlnatlon      or orossoutfon
            In ea%d oountvl            and in ths absence’ of .tha
            dl8trlot       attopney      hr mhall raDraaent         the
            State    alone.       or when rmxmstrd.          shall   afd
            Fhe dlstrlot          attorney      In the proeeoution
            o? any oasa In behalf               of the stats      in tiia
            &&lot         ‘oourt.      and in auOh oaaea he ahall
            rroefve      all or one-half           of the fees allowed
            by law to distrlot             attornrye,     acoording      aa
Honorable    Y. L. Bdwards,          Fege     2


             he sotea      e10ce or jolntlx.  In suoh oases
                    ,           I   11 or one-half  of the
             ~~s~“~;ln$~eb~l~~      t.0 the dlatrlot      sttor-
             ney aho~3 dutlaa    he perforas,     or assists
             in perforsing,    but shall   r~aiva    no Part
             of   the   CW3titUtiOIVIl            33l3rf   3llOvd      to
             such    district sttornsg,              aOOGrdiPg 0s ha
             acted alone     or faintly;             provlds4    that fees
             collactoa     by the county             attorneY    from the
             state    for such sarvloas              shall    be deducted
             by the     ComptMJller          Of FUbliO     ,?.CCCUXd    fro=
             the faas which othsrwlae             would have baa
             psid to the district           aftorney      had ha feW’+
             Panted tha State alone;             movldad      further
             t.h;s artiols      shall    not be OOn3trued ss in-
             hibitlng     any county attorney           froa voluntsrily,
             with     the Conssnt     of  ths aistriot        ettornws
             casirttin;;    the district       attorney      in the per-
             for-mnce     or 111s respective         duties,     without
             oon,pans~ t ion.         s Ii9anatn     STcts 1933, 43rd.
             Leg. ) p . 177 ) ok’.- 83 . ) ’
            “The question       thus     prsaentsd   as 1 a8.a it ia
                        otion   of     the  vord Vseti” a’s to its
                                            nsalaryn   or Qaymr in this

           *It Is Ily ,oontantlon that the word VC~B* in
       this Statute    should be oonstrued with rerar¶noa
       to the PurPoW Of the Statutr,      whioh in this in-
       stanO*     *ra* undoubtedly           to proola~ ooaren$ation
       for County Attorneys,           who lsot In the absence or
      DistrIOt      AttOrn6ys,      at. ths 9~x6 rate or pay aa
       DIetriot     fittOrnsys.,    and out of the find sat aside
      for ‘the EiStriOt Attornsy.               The Legislature    un..
      doubtedb        contemplated      ttiet at tines     ror *oma
      resson     the 3ietrlct dt~oruey           would be unable to
      act Or ~.w.O~ mad UG8istanoe,               and ior that raasou
      .m~ds provision        for .the oo~~pene.atlon at the county
      b.ttorney.        Any othsr    conltruotlon     laevse    the ,“tetuts
      without     meaniq.

           “It fS W cOIlt6ntiOn     chat, the F.t.ntuts,  Art. 26
      afOr%*id,     CsD. be conetruad    i.n no other.way    than
      tiint the Y:cnl “f34S” should be Used intsrchangeably
      *pith th% \*ords “Fey” or “solaryn,       or any other words
      d*notlnr   coapsnsetion.
Honorebla     %. L. Edwards,          Fags     3-



            “It arpaars        to me that thr Legislature                     ln-
      tended that the County Attorneys                       should be paid
      out of tha salary              fund of the District                Attorney,
      and thst      the use of the word efeesw,                      instead       of
      the word “salary”             was sixply        an orersl#t.               To
      substsntiote          this     stete3ent,       I call your attention
      to the history           o? the various           articles         involved.
      Article     26 vas evidently              written      at:8 ~tine when
      Dlatriat      i?.ttorneys       T’:SIO on.a fee ba&la.                The orig-
      inal etotute         aaa the seation            which 1s above under-
      ltned.      The 40th Legislature                in 1927 araended Art-
      icle 1021 C.C;‘r.,             which prcvldes          for the pavxant
      of District.        Attorneys.          Of cours.3,        .:.rtlcla      iO21,
      had the a3ect            of taking        the Dlstrlct           lttornay
      off the fee baaie end placifig                    hlfl on a par diem
      basis.      The 43-d.          Le~ialature        in 1933, after              the
      passage of Article               1621, and its axaandnent,                  men-
      Cad Article         26.      The mended         pert beicg that
      portion     ~rhicb 14 net underlinsd                  above.         I believe
      it to 53 the laql                -resuxotion        ihot the Lepislatura
      took cognizance            of the existing            1~~~6 at the tine
      it aada this          gjaendxent.          If this      is correct,           the
      Legislature         then rasaed          their    a;vand.nent knowing
      that District           Sttorneys       were no longer              on a r40
      beds,     but were on a per diea basis.                          Therefore,
      the intent        of the Legislature              was evi.dWltly            to
      raaah any fund@ held by the Comptroller’                             to pay
      Distrlat      Attorneys          for the purpose of paying
      County Attorneys             who act in their             stead.        Of course,
      Article      3886r (R.C.S.)            is now the existing                atatute
      :eith referenaa           to gsynent         ol Sistriat         Attorneya.
      The above is cited               for the purpose of shoving                     that
      the Legiolature             did not intend          that tine :+ord ‘Y4e.e”
      should be usad in a restricted                      sense.          As above
       ststed,     *ny other         construction         laaoes Article              26,
      8s aasnddd,         wholly valualesa            and nesnln~less.
           *I do not believe       the ‘Jogas case,      67 S.?:. (26)
      856, Caters     the situation.        In the first      plaae.
      that proceed&?       was avldently       brou‘;ht to recovsr
      r444 aa provided       by Article     1025 Cow. C. P.        In the
      rsaond plaae the Court in disposing              of the aase
      altes   Article    26 as it existed       before    ita alend-
      slant.   The court held that the County Attorney
      could not racovtr        fees provided      by Article     1025
      for the reason      that    the Dlstrlot     Attorney    ~4s not
      on 4 fee basis      but was paid under Xrticla           1021 on
      a per diem .besis.
Eonorablo     X. L.’ ‘Zdwerds,        Fege     4

      .
              “By tai
                   h- PUS~W.u~Y
                      ----*A-** ” to   Artlale    26, passed
      sitar    the par diem lew, , I believe      the Leglaleture
      alearly     IndiMiteU  its intention     that themCounty
      Attarney     should be paid out of the fund or money
      set aside      for the purpose of paying the Distrlat
      Attorney     had he sotad.
              w;(enlfestly,     ii. this  intentlop;  1s clearly
      lndiaated,      a strained     or taahnlcsl    bonatruatlon
      of a mere word rhould not be allowed to defeat
      it,   lrFeaially      when auah aonstructlon.would          be
      inequitable.
              “1 further   a611 your attention        to the lang-
      uage or Section      2, or Art. 38861 Rawle C. s., the
      preasnt     salary law.    This statute     sprclriaally
      rsappropriates     a&l manlea heretofore         appropriated
      by the Leglslatura       to pay fees,    salaries,       and
      par dlea atiaountr      of the o?!i%ers     nsmsd.
            ‘In view of the fact that the County Attorneys
      of Vlatorla,  Calhoun,  s.atuglo and Jackson Countiss
      are affected,  I ask that you give thla cmttar    your
      moat aaraful. considera tlon. 7
              Artlale      31,     Code of-‘Grlmlnal        Proobdure,         provlcleer
              WVheneter any dlatriet         & county battornay
      rails    to attend     any .tero of tha distrlat,       county
   ‘_‘or $astlaea       courte,   the:judge     of mid aourta
      or luah justloe        may appoint     some competent    attorney
      to pariorm      the dutlee of euah dlatriat         or aounty
      attorney,    who shall      be allowed     the sene ooapensa-
      tlon ror hia servlaea          aa la allowed     the Cldtrlct
      attorney    or aouqty attorney.          Said appolntaent
      ahsll    not extend beyond the tera of the court at
   . whiah. it is msde, and shall            be vacated   upon the
      appearance of the dletrict            or aounty attorney.”
               Ae we understand     your request     you desire the opinion
of this     depertment    wlth referenae     to the amount or aompeniatlon,
if any,     a aounty attorney     la entitled     when tha aouaty ettorheg
aate in     the absence    of the dietriot     attorney   under Article   26,
Code of     Crlmlnal   Frocedura.
              54 think      that     Artiale       26 snd   krtiale      31,    supra,      mat   be
 Honorable      ir. L. Sdnards,         Page     5


  eonetrued      together,      and rhrh ao conatrusd,              it is olear that
  the Leslalatura         has mado it the duty, and it Is llkewlsr                        the
 right,-of       thr oounty attornay           to rap&sent          the Stata      in the
  district      oourtr la the abseaoe of the district                    attorney.         In
..ths sbsancr       of the dlatrlot         attorney,        the duty and thr au-
  thority     to reprrsoat       the Stata       In the district         court ir ooa-
  rarrad    by the statutrs         upon tha oounty attorney.                 It   Is not
  upntraplatrd       nor Is it aeoessary,             that the oourt should dsslg-
  auto the oouatg attorney            as district          attorasy     pro tra.       It
  la only whoa the dintriot             attorney       and;tha      aounty attorney          sre
  absent    that the. court 1s euthorlrsd                to Yhppolat a dlstrlat
  sttornsy      pro tom.       fn a latter       oplnlcn       addressed    to Hoaorabls
  Cullea D. Vaaoe, County Attorney,                   3dae, Texas, oa ?ebruary
  12, 1935, thir        dapsrtmsnt      rulrd      that a dletrict        ju&e       1s wlth-
  out anthoritr        to appoint ra attornsy              pro tam to reprsseat            the
  State whrn either          tho dlstriot        attorney       or tha oounty attorney
  le prssoat,
                When the oountp attorney             acts ia ths abaenoa of the
 dlstriot     attorary    ha must raoalvr          his oospsaaatloa               for sold
 aervlcas     under the provisions           of Artiols         26, rather          than under
 the provlalons        of Article      31.     The rISht of the county attorney
 in euah instaaos        to conpsnsstloa          under Article           26 depends upon
 nhathar     fare are allowed        to the dlstrlot            attorney        of the dls-
 trlot    for the services        psrforned,       la the abseaos of the dls-
 trlot    attorney, by tha oounty attorney.                     Slnoa January 1, 1936,
 tha dlstrlct                                                dlstrlots        of this Stats
                                                              an annual salary              in
                                                           than by tha allowanoa
                                                                       Clrll      Statutes)
 *This ooapaasatlon         d6aa not depend on the aumbur .of oaa6s
 triad,    or the result      achieved,        and rrcludes          all other ~oapsn-
 ration     azoapt hie annual salary.’               .(Vo ea v. Sheppard,               Coma.
 App. of Tsx. Saotloo         A opinion         adopt.8 8 by thr Supreme Court,                    .
 67 S.M. (2nd) 856.)          Slnoa distriat           attorney8        are no longer
 oompansated       on tha raa basla,         but by the payment of en annual
 Salary,     snd the-l@slstura            hasasds        no rovlslon             for coapan-
 sat1      the oonnty attorney          who aots la t ii a sbsanoe of the
 dlstr Y ot attorney       by spproprlatlon          to hla a part of the salary
 to ba paid to tha dlatrlot             attorney,        it folloaa          that thr oountg
‘attorney     who sets la ths ebarner             of the distrlot              attorney       fa
 not latltlrd        to ooapensstion        for tha saroioas            thus rendered.

                 Trusting      that    the     roragolng    rully    anawara      your    ln-
q&f,      wa m-0

                                                              Yours vary       truly